t c summary opinion united_states tax_court kevin allen hudgins petitioner v commissioner of internal revenue respondent docket no 27783-10s filed date kevin allen hudgins pro_se anita a gill for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent originally determined a deficiency in petitioner’s federal_income_tax of dollar_figure for respondent asserted an increase in the deficiency at the trial of this case and subsequently filed a motion to amend the pleadings to conform to the evidence that motion asserting an increased deficiency of dollar_figure was granted by the court the issues for decision1 are whether petitioner a had unreported income of dollar_figure b is entitled to deductions for two dependency_exemptions c is entitled to head_of_household filing_status d is entitled to the earned_income_credit and e is entitled to the additional_child_tax_credit some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in ohio when the petition was filed background petitioner timely filed his federal_income_tax return for using head_of_household filing_status petitioner reported wages and gross_income of dollar_figure he claimed deductions for 1respondent’s pretrial memorandum states that the accuracy- related penalty under sec_6662 is at issue but it was not the subject of a determination in the notice_of_deficiency nor was it included in respondent’s motion asserting an increased deficiency dependency_exemptions for mb and kc2 who he claimed are his grandchildren petitioner was married during one of the children is the granddaughter of his wife and the other is his wife’s nephew in addition to the wages reported on petitioner’s income_tax return for the parties agree that petitioner received dollar_figure from scms administrative services inc as short-term disability compensation and dollar_figure from general motors llc as wages additionally the ohio department of job and family services family services reported on form 1099-g certain government payments that it paid petitioner dollar_figure in discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as petitioner did not argue or prove that the requirements of sec_7491 have been met the burden_of_proof does not shift to respondent 2the court redacts the names of minor children see rule a unreported unemployment_compensation the only unreported income issue about which petitioner raised an objection was the amount reported on the form 1099-g if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and he has fully cooperated3 with the commissioner the commissioner will have the burden of producing reasonable and probative information concerning the item_of_income in addition to the information_return sec_6201 moreover because respondent’s motion to amend the pleadings to conform to the evidence encompassing the allegation of unreported unemployment_compensation raises an increased deficiency respondent bears the burden of persuasion on the unemployment_compensation see rule a petitioner testified that he was laid off for two months and he questioned how could i draw that type of money in two months he testified that he had a note from his job stating how long he was out of work but he did not bring it with him to the trial to meet his burden of producing evidence under sec_6201 respondent introduced into evidence in addition to the form 1099-g a copy of the continued claim benefit payment 3although respondent represents that petitioner failed to participate in scheduled appeals conferences there is no evidence that petitioner failed to cooperate fully summary ccbps maintained by family services pertaining to petitioner the records show gap or gross amount_paid csi or child_support withheld op or overpayment and fac or federal additional compensation according to the records of family services petitioner was paid certain unemployment benefits from january through date and fac payments were paid through date petitioner testified that i never received those checks because he was back at work petitioner however did admit that for months he received a check every other week for a little over dollar_figure he added that i pay child_support after child_support was withheld he testified i think i got a little over dollar_figure the ccbps shows that petitioner was paid weekly and generally received gap of dollar_figure plus fac of dollar_figure and csi of dollar_figure it appears from the record however that petitioner was paid an amount in excess of child_support and fac for only weeks because he had been overpaid attached to the ccbps is an overpayment summary and a claim summary the ccbps shows entries for weeks of denied overpaid with respect to the gap of dollar_figure which totals dollar_figure 4there is a notation on the ccbps that the fac entries were dollar_figure per week according to the claim summary petitioner was paid dollar_figure in unemployment benefits and dollar_figure of fac the dollar_figure equal sec_11 times dollar_figure when dollar_figure in unemployment benefits is added to the dollar_figure denied overpayment amount and dollar_figure of fac the sum is dollar_figure an amount that comports with the form 1099-g there is no legal or factual explanation however for including in income for amounts that were denied to petitioner in because of overpayments the overpayment summary shows amounts for fraud and non-fraud with respect to date and for the period between february and date it appears from the overpayment summary that petitioner may have received unemployment benefits in at least year before the year at issue the court cannot determine the temporal or numerical relationship between the amounts shown as denied on the ccbs and the amounts shown on the overpayment summary the claim summary and the form 1099-g it was respondent’s burden to show that petitioner received the dollar_figure reported on the form 1099-g respondent has failed to persuade the court that petitioner received in more than payments of dollar_figure plus fac of dollar_figure or dollar_figure the court finds that petitioner received dollar_figure from family services that was not reported in income for dependency_exemption deductions petitioner claimed deductions for two dependency_exemptions for which respondent disallowed in the notice_of_deficiency sec_151 allows deduction of an exemption_amount for each dependent as defined in sec_152 sec_151 sec_152 provides that a dependent means a qualifying_child or a qualifying_relative as relevant here sec_152 defines a qualifying_child as an individual who bears a relationship to the taxpayer such as a grandchild or nephew of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year who has not attained the age of or is a student who has not attained the age of as of the close of the calendar_year and who has not provided over one-half of such individual’s own support for the calendar_year in which the tax_year of the taxpayer begins petitioner agrees that he is not related to the children the children are not his qualifying children the court considers next whether the children are his qualifying relatives under sec_152 in pertinent part sec_152 provides that an individual is a qualifying_relative of the taxpayer if that individual has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household the taxpayer provides over one-half of the individual’s support for that year and that individual is not the qualifying_child of the taxpayer or of any other taxpayer for that year sec_152 h respondent concedes that petitioner’s wife’s grandchild resided with petitioner and his wife but petitioner offered no evidence on the other requirements of sec_152 with respect to the grandchild and no evidence at all on any of the requirements with respect to the nephew the court sustains respondent’s determination that petitioner is not entitled to dependency_exemption deductions for head_of_household filing_status petitioner filed as head_of_household for in the notice_of_deficiency respondent determined petitioner’s proper filing_status to be married_filing_separately sec_1 imposes a special tax_rate on individuals filing as heads of household a head_of_household is defined in sec_2 as an individual who is not married at the close of the taxable_year and who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode for a qualifying_child or an individual for whom he is entitled to a deduction under sec_151 sec_2 petitioner was married at the end of the taxable_year and the court has found that he had no qualifying children and no dependents therefore respondent’s determination on this issue is sustained earned_income_credit petitioner claimed an earned_income_credit for taxable_year as an individual with two qualifying children respondent determined that petitioner is not entitled to the earned_income_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit that are based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 the court has determined that petitioner had no qualifying children for further a married individual as defined in sec_7703 will qualify for the credit only if a joint_return is filed for the taxable_year sec_32 as petitioner did not file a joint_return he is not entitled to claim an earned_income_credit even if he had filed a joint_return he would not be entitled to the credit as his adjusted_gross_income is above the level for which any credit is allowed see revproc_2009_21 sec_3 2009_16_irb_860 accordingly petitioner is not eligible for an earned_income_credit respondent’s determination on this issue is sustained additional_child_tax_credit for petitioner did not claim a child_tax_credit but he claimed an additional_child_tax_credit of dollar_figure respondent determined that petitioner is not entitled to an additional_child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer for whom he is allowed a deduction under sec_151 the term qualifying_child is defined in sec_24 a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of as of the close of the taxable_year sec_24 because petitioner has not shown that he is entitled to a deduction under sec_151 for a qualifying_child as described in sec_152 he is not entitled to a child_tax_credit in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 because petitioner is not entitled to a child_tax_credit he is not entitled to an additional_child_tax_credit to reflect the foregoing decision will be entered under rule
